Exhibit 10.1

CONTRIBUTION AGREEMENT

EMPORIA PROPERTY

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of August 27,
2010 by and among The GC Net Lease REIT Operating Partnership, L.P. (the
“Operating Partnership”), Emporia Acquisitions, LLC, Kevin A. Shields, Don G.
Pescara, and David C. Rupert (each, a “Contributor” and, collectively, the
“Contributors”).

WHEREAS, the Operating Partnership is considering engaging in various related
transactions pursuant to which, among other things, (i) the Operating
Partnership would acquire (the “Contribution Transaction”) certain ownership
interests in Emporia Partners LLC (“Emporia Partners”) that owns that certain
real property and improvements described on Exhibit A hereto (the “Emporia
Property”), and (ii) The GC Net Lease REIT, Inc. (the “REIT”) will continue its
private placement offering of its common shares and contribute the proceeds
therefrom for units of partnership interest in the Operating Partnership;

WHEREAS, each Contributor currently owns directly and, at the Closing, will own
directly the percentage ownership interests in Emporia Partners listed on
Exhibit B hereto (each, an “Interest” and, collectively, the “Interests”); and

WHEREAS, the Operating Partnership desires to acquire from each Contributor, and
each Contributor desires to transfer to the Operating Partnership, subject to
the terms and conditions set forth herein, all of such Contributor’s Interests
in Emporia Partners.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Operating
Partnership and the Contributors agree as follows:

ARTICLE I: CONTRIBUTION OF INTERESTS

1.1 Contribution of the Interests. Subject to the terms and conditions hereof,
each Contributor agrees to contribute or otherwise transfer to the Operating
Partnership, and the Operating Partnership agrees to acquire and accept from
such Contributor, on the Closing Date (as hereinafter defined), all of such
Contributor’s right, title and interest in and to the Interests listed as owned
by such Contributor on Exhibit B hereto.

1.2 Contributor Exchange Amount.

(a) Units Delivered at Closing. Subject to the terms and conditions of this
Agreement, in exchange for the contribution of all of the Interests listed on
Exhibit B as being owned by the Contributors, the Operating Partnership shall
transfer to each Contributor, and upon execution and delivery of the Partnership
Agreement (as defined below) by such Contributor, such Contributor shall
receive, at the Closing, a number of units of limited partnership interest in
the Operating Partnership (“Units”) (rounded to the nearest whole Unit) equal to
(i) the applicable percentage listed opposite Contributor’s name on Exhibit B
hereto times (ii) 315,217 Units, in a transaction intended to qualify for
non-recognition of gain to such Contributor pursuant to Section 721 of the
Internal Revenue Code of 1986, as amended (the “Code”). The rights of a holder
of Units as of the Closing will be set forth in the First Amended and Restated
Agreement of Limited Partnership of The GC Net Lease REIT Operating Partnership,
L.P. (the “Partnership Agreement”). Each Contributor acknowledges and agrees
that, with respect to the Interest in Emporia Partners owned by such Contributor
as listed on Exhibit B hereto, receipt of the Units in exchange for such
Interest shall constitute receipt of fair value (which aggregate value for all
of the Interests has been determined by the parties to be $3,152,174, the
“Agreed Value”) in exchange for such Contributor’s Interest in Emporia Partners
as of the Closing Date, and the Agreed Value deemed contributed to the Operating
Partnership by each Contributor, which Agreed Value will be recorded on the
Operating Partnership’s books and records, shall be equal to the applicable
percentage listed opposite such Contributor’s name on Exhibit B hereto times the
Agreed Value.

(b) Distribution of Units. At the Closing, the Operating Partnership shall issue
the Units to each Contributor (as determined pursuant to Section 1.2(a) above).
The name of each Contributor and the number of Units issued to such Contributor
at the Closing shall be recorded in the books and records of the Operating
Partnership.



--------------------------------------------------------------------------------

(c) Admission as a Limited Partner. Upon execution and delivery of the signature
page to the Partnership Agreement by a Contributor at the Closing, and subject
to the completion of the Closing, such Contributor shall be admitted to the
Operating Partnership as a limited partner of the Operating Partnership and, as
such, shall be subject to, and bound by, the Partnership Agreement, including
all the terms and conditions thereof, and the power of attorney granted therein,
as well as the terms set forth in Section 1.3 of this Agreement that hereby
modify the terms of the Partnership Agreement with respect to the Exchange Right
(as defined in the Partnership Agreement) of each Contributor admitted as a
limited partner of the Operating Partnership pursuant to this Section 1.2(c).

1.3 Modified Exchange Right.

(a) Discounted Cash Amount for Redemption by the Operating Partnership and
Discounted Cash Amount and REIT Share Amount for Purchase by the General Partner
of the Operating Partnership. With respect to the Units issued to each
Contributor pursuant to Section 1.2(b) above, each Contributor shall have the
right to require the Operating Partnership to redeem all or a portion of the
Units held by such Contributor pursuant to Section 8.4(a) of the Partnership
Agreement or may have such Units purchased by The GC Net Lease REIT, Inc. (the
“REIT”), as general partner of the Operating Partnership, pursuant to
Section 8.4(b) of the Partnership Agreement, provided that such Units shall have
been outstanding for at least one year, at an exchange price equal ninety-two
percent (92%) of the Cash Amount to which such Contributor would otherwise be
entitled upon a redemption of such Units by the Operating Partnership and
ninety-two percent (92%) of the Cash Amount or the REIT Share Amount, as
applicable, to which such Contributor would otherwise be entitled upon a
purchase of such Units by the REIT.

(b) [Intentionally Omitted]

ARTICLE 2: REPRESENTATIONS, WARRANTIES AND COVENANTS OF CONTRIBUTOR

As a material inducement to the Operating Partnership to enter into this
Agreement and to consummate the transactions contemplated hereby, each
Contributor hereby makes to the Operating Partnership each of the
representations and warranties set forth in this Article 2, severally but not
jointly, which representations and warranties are true and correct as of the
date hereof.

2.1 Title to the Interests. Contributor owns, directly or indirectly, and at the
Closing will own beneficially and of record, free and clear of any claim, lien
(including tax liens), option, charge, security interest, mortgage, deed of
trust, encumbrance, rights of assignment, purchase rights or other rights of any
nature whatsoever of any third party (collectively, “Encumbrances”), and has or
will have at the Closing full power and authority to convey free and clear of
any Encumbrances, the Interest listed on Exhibit B hereto as being owned by such
Contributor and, upon delivery of an assignment by Contributor conveying such
Interest and consideration for such Interest as herein provided, the Operating
Partnership (or its designee) will acquire good and valid title thereto, free
and clear of any Encumbrance, in each case, except (i) Encumbrances created in
favor of the Operating Partnership by the transactions contemplated hereby, or
(ii) Encumbrances that are extinguished at or prior to Closing.

2.2 Authority. Contributor has full right, authority, power and capacity (a) to
enter into this Agreement and each agreement, document and instrument to be
executed and delivered by or on behalf of such Contributor pursuant to this
Agreement, (b) to carry out the transactions contemplated hereby and thereby,
and (c) to transfer, sell and deliver all of the Interest listed on Exhibit B
hereto as being owned by such Contributor to the Operating Partnership (or its
designee) in accordance with this Agreement. This Agreement and each agreement,
document and instrument executed and delivered by or on behalf of Contributor
pursuant to this Agreement constitutes, or when executed and delivered will
constitute, the legal, valid and binding obligation of such Contributor, each
enforceable in accordance with its respective terms. The execution, delivery and
performance of this Agreement and each such agreement, document and instrument
by or on behalf of Contributor (i) does not and will not violate any foreign,
federal, state, local or other laws applicable to such Contributor or require
such Contributor to obtain any approval, consent or waiver of, or make any
filing with, any person or authority (governmental or otherwise) that will not
be obtained or made at or prior to the Closing, and (ii) if such Contributor is
not an individual, does not and will not violate such Contributor’s partnership
agreement, operating agreement or other organizational documents, (iii) except
for the consent of Artesia Mortgage Capital Corporation (the “Lender”), which
will

 

2



--------------------------------------------------------------------------------

be obtained prior to Closing, does not and will not violate any term, condition
or provision of, or constitute a default under, any bond, note or other evidence
of indebtedness or any contract, lease or other instrument to which such
Contributor is a party or by which the property of such Contributor is bound or
affected, and (iv) does not and will not result in the creation of any
Encumbrance on the Emporia Property or assets of Emporia Partners.

2.3 Litigation. There is no litigation or proceeding, either judicial or
administrative, pending or, to Contributor’s knowledge, threatened, affecting
all or any portion of such Contributor’s Interests, the Emporia Property or such
Contributor’s ability to consummate the transactions contemplated hereby. There
is no outstanding order, writ, injunction or decree of any court, government,
governmental entity or authority or arbitration against or affecting all or any
portion of Contributor’s Interests or the Emporia Property, which in any such
case would impair such Contributor’s ability to enter into and perform all of
such Contributor’s obligations under this Agreement.

2.4 No Agreements to Sell. Except to the extent contemplated herein, Contributor
is not currently a party to any agreement to sell, transfer or otherwise
encumber or dispose of such Contributor’s Interest.

2.5 Status as a United States Person. Contributor represents and warrants that
such Contributor is not a foreign person within the meaning of Section 1445 of
the Code (“Section 1445”). Contributor’s U.S. social security number (in the
case of an individual) or U.S. taxpayer identification number (in the case of an
entity) that has previously been provided to Emporia Partners is correct.
Contributor’s home address (in the case of an individual) or office address (in
the case of an entity) is that most recent address previously provided to
Emporia Partners. Upon request by the Operating Partnership, Contributor agrees
to complete and provide to the Operating Partnership prior to the Closing a
certificate of non-foreign status substantially in the form provided in
Section 1.1445-5(b)(3)(D) of the Treasury regulations.

2.6 No Insolvency Proceedings. No attachments, execution proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings are pending or, to Contributor’s knowledge, threatened
against such Contributor or the Emporia Property, nor are any such proceedings
contemplated by such Contributor.

2.7 No Brokers. Contributor represents that it has not entered into, and
covenants that it will not enter into, any agreement, arrangement or
understanding with any person or firm which will result in the obligation of the
Operating Partnership to pay any brokerage commission in connection with the
transactions contemplated hereby.

2.8 [Intentionally Omitted].

2.9 Securities Law Matters; Transfer Restrictions.

(a) Contributor acknowledges that the Operating Partnership intends the offer
and issuance of the Units to be exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”) and applicable state securities
laws by virtue of (i) the status of such Contributor as an “accredited investor”
within the meaning of the federal securities laws, and (ii) Regulation D
promulgated under Section 4(2) of the Securities Act (“Regulation D”), and that
the Operating Partnership will rely in part upon the representations and
warranties made by such Contributor in this Agreement in making the
determination that the offer and issuance of the Units qualify for exemption
under Rule 506 of Regulation D as an offer and sale only to “accredited
investors.”

(b) Contributor is an “accredited investor” within the meaning of the federal
securities laws.

(c) Contributor will acquire the Units for his or its own account and not with a
view to, or for sale in connection with, any “distribution” thereof within the
meaning of the Securities Act. Contributor does not intend or anticipate that
such Contributor will rely on this investment as a principal source of income.

(d) Contributor has sufficient knowledge and experience in financial, tax, and
business matters to enable him to evaluate the merits and risks of investment in
the Units. Contributor has

 

3



--------------------------------------------------------------------------------

the ability to bear the economic risk of acquiring the Units. Contributor
acknowledges that (i) the transactions contemplated by this Agreement involve
complex tax consequences for such Contributor, and Contributor is relying solely
on the advice of such Contributor’s own tax advisors in evaluating such
consequences, (ii) the Operating Partnership has not made (nor shall it be
deemed to have made) any representations or warranties as to the tax
consequences of such transaction to such Contributor, and (iii) references in
this Agreement to the intended tax effect of the transactions contemplated
hereby shall not be deemed to imply any representation by the Operating
Partnership as to a particular tax effect that may be obtained by such
Contributor. Contributor remains solely responsible for all tax matters relating
to such Contributor.

(e) Contributor has been supplied with, or had access to, information to which a
reasonable investor would attach significance in making an investment decision
to acquire the Units and any other information such Contributor has requested.
Contributor has had an opportunity to ask questions of, and receive information
and answers from, the Operating Partnership and the REIT concerning the
Operating Partnership, the REIT, the Units, the contribution of the Emporia
Property and the REIT common shares into which the Units may be redeemed, and to
assess and evaluate any information supplied to such Contributor by the
Operating Partnership or the REIT, and all such questions have been answered,
and all such information has been provided to the full satisfaction of such
Contributor.

(f) Contributor acknowledges that such Contributor is aware that there are
substantial restrictions on the transferability of the Units and that the Units
will not be registered under the Securities Act or any state securities laws,
and such Contributor has no right to require that they be so registered.
Contributor agrees that any Units he acquires will not be sold in the absence of
registration unless such sale is exempt from registration under the Securities
Act and applicable state securities laws. Contributor acknowledges that such
Contributor shall be responsible for compliance with all conditions on transfer
imposed by any securities authority and for any expenses incurred by the
Operating Partnership for legal or accounting services in connection with
reviewing such a proposed transfer or issuing opinions in connection therewith.

(g) Contributor understands that no federal agency (including the Securities and
Exchange Commission) or state agency has made or will make any finding or
determination as to the fairness of an investment in the Units (including, as to
the Contributor, the Agreed Value determined pursuant to Section 1.2(a)).

(h) Contributor understands that there is no established public, private or
other market for the Units acquired by such Contributor hereunder and it is not
anticipated that there will be any public, private or other market for such
Units in the foreseeable future.

(i) Contributor understands that Rule 144 promulgated under the Securities Act
is not currently available with respect to the sale of Units.

2.10 Reliance. Contributor acknowledges that it understands the meaning and
legal consequences of the representations and warranties in this Article 2, and
that the Operating Partnership may rely upon such representations and warranties
in determining whether to enter into this Agreement. Contributor agrees to
indemnify, defend and hold harmless the Operating Partnership, the REIT, and the
officers, directors and affiliates thereof, and any employees or agents of any
of the foregoing, against any and all loss, liability, claim, damage or expense
whatsoever (including, but not limited to, any and all expenses, including
attorneys’ fees, reasonably incurred in investigating, preparing or defending
against any claim or litigation commenced or threatened) due to or arising out
of a breach of any such representations or warranties.

ARTICLE 3: CONDITIONS TO CLOSING

3.1 Conditions to the Operating Partnership’s Obligation to Close. The
obligation of the Operating Partnership to consummate the Closing with respect
to each Contributor’s Interest is subject to the fulfillment, at or prior to the
Closing, of the following conditions (unless such conditions are waived in
writing by the Operating Partnership):

 

4



--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties made by
such Contributor pursuant to this Agreement shall be true and correct in all
respects when made, and on and as of the Closing Date, as though such
representations and warranties were made on the Closing Date.

(b) Performance. Each Contributor shall have performed and complied with all
agreements and covenants that such Contributor is required to perform or comply
with pursuant to this Agreement prior to the Closing.

(c) Legal Proceedings. No action or proceeding by or before any governmental
authority shall have been instituted that is reasonably expected to restrain,
prohibit or invalidate the transactions contemplated by this Agreement, other
than an action or proceeding instituted by a Contributor.

(d) Consents and Approvals. All necessary consents of governmental and private
parties to effect the transactions contemplated by this Agreement (as they
relate to such Contributor), including, without limitation, consents of any
other members of Emporia Partners, and the Lender, shall have been obtained.

(e) Reliance on Regulation D. The Operating Partnership shall, based on advice
of its counsel, be reasonably satisfied that the issuance and the contemplated
distribution of Units to such Contributor may be made without registration under
the Securities Act in reliance upon Regulation D.

3.2 Conditions to each Contributor’s Obligation to Close. The obligation of a
Contributor to consummate the Closing is subject to the fulfillment, at or prior
to the Closing, of the following conditions (unless such conditions are waived
in writing by such Contributor):

(a) Performance. The Operating Partnership shall have performed and complied
with all agreements and covenants (as they relate to such Contributor) that it
is required to perform or comply with pursuant to this Agreement prior to the
Closing.

(b) Tax Protection Agreement. The REIT, the Operating Partnership and the
Contributors shall have entered into that certain Tax Protection Agreement
evidencing their agreement regarding amounts that may be payable to the
Contributors as a result of certain actions being taken by the Operating
Partnership relating to the disposition of the Griffin Properties.

(c) Legal Proceedings. No action or proceeding by or before any governmental
authority shall have been instituted that is reasonably expected to restrain,
prohibit or invalidate the transactions contemplated by this Agreement (as they
relate to such Contributor), other than an action or proceeding instituted by
the Operating Partnership; provided, that the foregoing condition shall be
deemed to have been satisfied if the Operating Partnership shall have fully
indemnified such Contributor from any loss, liability, claim, damage or expense
arising out of such Contributor’s proceeding to close under this Agreement in
the face of any such action or proceeding.

(d) Consents and Approvals. All necessary consents of governmental and private
parties to effect the transactions contemplated by this Agreement (as they
relate to such Contributor), including, without limitation, consents of any
other members or partners of any of the selling entities or lenders, shall have
been obtained; provided, that the foregoing condition shall be deemed to have
been satisfied if the Operating Partnership shall have fully indemnified such
Contributor from any loss, liability, claim, damage or expense arising out of
such Contributor’s proceeding to close under this Agreement without having
obtained a necessary consent.

ARTICLE 4: CLOSING

4.1 Closing. The closing hereunder (the “Closing”) shall occur, at the election
of the Operating Partnership which date shall be of even date herewith provided
that the conditions for the Closing as set forth in Article 3 hereof applicable
to the transaction with such Contributor shall have occurred (or have been
waived by the party that benefits from such conditions), and this Agreement
shall not have been terminated as to such Contributor pursuant to Article 5
hereof. The date on which a Closing occurs is referred to herein as the “Closing
Date.”

4.2 Closing Deliveries by Contributor. At the Closing, each Contributor shall
execute and deliver to the Operating Partnership the following:

 

5



--------------------------------------------------------------------------------

(a) a duly executed Assignment Agreement, substantially in the form attached
hereto as Exhibit C (“Assignment Agreement”), pursuant to which the Contributors
shall convey to the Operating Partnership or its designee title to the Interests
in Emporia Partners, free and clear of Encumbrances,;

(b) a duly executed signature page to the Partnership Agreement executed by such
Contributor;

(c) a duly executed signature page to the Tax Protection Agreement; and

(d) such documents and certificates as the Operating Partnership may reasonably
request (i) to establish the authority of the parties executing any documents in
connection with the Closing, or (ii) to reflect the parties’ intentions
regarding the transfer of the Interests.

4.3 Closing Deliveries by the Operating Partnership. At the Closing, the
Operating Partnership shall execute and deliver to each Contributor the
following:

(a) a certificate evidencing ownership of the applicable number of units
calculated in accordance with Section 1.2(a) hereof;

(b) a duly executed signature page to the Partnership Agreement; and

(c) a duly executed signature page to the Tax Protection Agreement.

ARTICLE 5: TERMINATION

5.1 Termination by the Operating Partnership. The Operating Partnership shall
have the right to terminate this Agreement as to all of the Contributors at any
time prior to the Closing following the occurrence of any of the following
events:

(a) as to any Contributor, the determination that any representation or warranty
of such Contributor contained herein is no longer true or correct, and that such
representation or warranty cannot reasonably be expected to be true and correct
at the Closing; or

(b) as to all the Contributors, at any time for any reason.

5.2 Effect of Termination. Upon the termination of this Agreement as to a
Contributor pursuant to Section 5.1 hereof, neither the Operating Partnership
nor such Contributor shall have any liability to the other in connection with
the transactions contemplated hereby, or as a result of the termination of this
Agreement; provided, that the foregoing shall not relieve the Operating
Partnership or such Contributor of any liability as a result of a breach of any
of the terms of this Agreement. Notwithstanding anything to the contrary herein,
the termination of this Agreement as to any one or more Contributors shall not
affect the effectiveness or continuing validity of this Agreement as to all
other Contributors, and this Agreement shall continue in full force and effect
as to all such other Contributors unless terminated as to such other
Contributors in accordance with Section 5.1 hereof.

ARTICLE 6: COVENANTS AND OTHER AGREEMENTS

6.1 Consent to Transfer of Other Member Interests; Other Approvals.

(a) Each Contributor hereby consents to the transfer of other interests of
members or partners in Emporia Partners to the Operating Partnership, and waives
any rights under the governing documents of Emporia Partners in connection
therewith or in connection with any of the transactions contemplated by this
Agreement, including, without limitation, any restrictions on transfer, buy/sell
rights, rights of appraisal, piggyback rights or rights of first offer or first
refusal and any notice requirements in connection therewith or otherwise. Each
Contributor hereby consents to the admission of the Operating Partnership as a
substituted member or partner, as applicable, in Emporia Partners, to the extent
such Contributor’s consent is required.

(b) Each Contributor hereby acknowledges and agrees that the execution and
delivery of this Agreement by such Contributor shall constitute the consent,
waiver or approval by such Contributor, in its capacities as a member, partner
and/or officer of Emporia Partners, pursuant to applicable law or Emporia
Partners’ organizational documents or other agreements, to the transactions
contemplated hereby, including, without limitation, any and all transfers of
Interests. For the avoidance of

 

6



--------------------------------------------------------------------------------

doubt, to the extent the consent, waiver or approval of a Contributor, in its
capacity as a member, partner or officer of Emporia Partners is required, such
Contributor shall be deemed to have given such consent, waiver or approval
pursuant hereto.

6.2 Further Assurances. Each Contributor shall execute and deliver to the
Operating Partnership all such other and further instruments and documents and
take or cause to be taken all such other and further actions as the Operating
Partnership may reasonably request in order to effect the transactions
contemplated by this Agreement, including instruments or documents deemed
necessary or desirable by the Operating Partnership to effect and evidence the
conveyance of the Interests in accordance with the terms of this Agreement.

ARTICLE 7: MISCELLANEOUS

7.1 Amendment; Waiver. Any amendment hereto shall be effective only if signed by
all parties hereto. No waiver of any provisions of this Agreement shall be valid
unless in writing and signed by the party against whom enforcement is sought.

7.2 Entire Agreement; Counterparts; Applicable Law. This Agreement shall
(a) constitute the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, (b) may be executed in one or more counterparts, each of
which will be deemed an original and all of which shall constitute one and the
same instrument, and (c) shall be governed in all respects, including validity,
interpretation and effect, by the laws of the State of Delaware without giving
effect to the conflict of law provisions thereof.

7.3 Assignability. This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (except by operation of law) by
any party without the prior written consent of the other parties, and any
attempted assignment without such consent shall be void and of no effect;
provided, further, however, that the Operating Partnership may assign this
Agreement and any agreement contemplated hereunder or thereunder to a subsidiary
of the Operating Partnership, or to any entity into which the Operating
Partnership is reorganized, or to the REIT, without the consent of the
Contributors.

7.4 Severability. If any provision of this Agreement, or the application
thereof, is for any reason held to any extent to be invalid or unenforceable,
the remainder of this Agreement and application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of the void or unenforceable provision and to execute any amendment,
consent or agreement deemed necessary or desirable by the Operating Partnership
to effect such replacement.

7.5 Equitable Remedies. The parties hereto agree that irreparable damage would
occur if any provision of this Agreement was not performed in accordance with
its specific terms or was otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any federal or state court located in the State of California (as to which the
parties agree to submit to jurisdiction for the purposes of such action), this
being in addition to any other remedy to which they are entitled at law or in
equity.

7.6 Attorneys’ Fees. In connection with any litigation or a court proceeding
arising out of this Agreement, the prevailing party shall be entitled to recover
all costs incurred, including reasonable attorneys’ fees and legal assistants’
fees and costs whether incurred prior to trial, at trial, or on appeal.

7.7 Survival. It is the express intention and agreement of the parties hereto
that the representations, warranties and covenants of the Contributors set forth
in this Agreement shall survive the consummation of the transactions
contemplated hereby.

7.8 Time of the Essence. Time is of the essence with respect to each
Contributor’s obligations under this Agreement.

[Signature page to follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Agreement, or caused the Agreement to be duly executed and delivered on its
behalf, as of the date first set forth above.

 

THE OPERATING PARTNERSHIP: The GC Net Lease REIT Operating Partnership, L.P.

By:

  The GC Net Lease REIT, Inc., Its General Partner

By:

 

/s/ Kevin A. Shields

 

Kevin A. Shields, President

CONTRIBUTORS:

Emporia Acquisitions, LLC

By:

 

/s/ Kevin A. Shields

  Kevin A. Shields, Managing Member  

/s/ Kevin A. Shields

  Kevin A. Shields  

/s/ Don G. Pescara

  Don G. Pescara  

/s/ David C. Rupert

  David C. Rupert

 

8



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF EMPORIA PROPERTY

As described in that certain Mortgage and Security Agreement dated August 8,
2003 by Emporia Partners, LLC as Mortgagor to JPMorgan Chase Bank, as
original Mortgagee



--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULE OF MEMBERS PERCENTAGE OWNERSHIP INTERESTS TO BE CONTRIBUTED

 

Member

   % Ownership Interest in
Emporia Partners to be
Contributed to the Operating Partnership

Emporia Acquisitions, LLC

       1.0%

Kevin A. Shields

   66.70%

Don G. Pescara

        25%

David C. Rupert

       7.3%

Total

   100.0%